DETAILED ACTION
	The petition to rejoin this application with 29/674,244 was dismissed in the decision dated June, 17, 2021 because the reply submitted July 17, 2020 did not place the application in condition for allowance. 
Specification
A single design claim for a single article of manufacture is all that is permitted in a design patent.  “When a design is embodied in an article having multiple functions or comprises multiple independent parts or articles that interact with each other, the title must clearly define them as a single entity, for example, combined or combination, set, pair, unit assembly.” MPEP 1503. Although reissue practice waives the rule limiting the reissued patent from issuing with multiple distinct embodiments, this does not necessarily extend to the language of the claim.  The language of the title, and thus the language of the claim, must remain focused on a single article of manufacture.  The language of the original title was acceptable and encompassed both the broader and narrower designs.  The revised title refers to the lock and base portions which are no longer included in this reissue, and the reference to the button suggests that the claim scope applies to two articles, whereas only one may be claimed.  The title must be returned to its original form.
Drawings
	The drawings are approved.
Conclusion
For additional information, please consult the petition dismissal letter.
This application is in condition for allowance except for the following formal matters: noted above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP S. HYDER whose telephone number is 571-272-2621.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Susan Krakower, can be reached at 571-272-4496.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/Philip  S. Hyder/
Primary Examiner, Art Unit 2917

psh
June 22, 2021